DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment filed on 12/30/2021.  Claims 1-2, 4-10, 12-16, and 18-20, of which claims 1, 9 and 15 are independent, were pending in this application and are considered below.

 	Applicant canceling claims 3, 11 and 17 is acknowledged. 

	Objection of claims 3, 11 and is rendered moot in view of their cancellation by the applicant’s amendment.

	Claim rejections under 35 USC § 102 are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 103 are withdrawn in view of the amendment.

	Reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references 

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims under 35 USC 112 filed on 12/30/2021 have been fully considered but they are not persuasive (attached also see the interview summary). 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

	 Applicant’s Argument: "The Office Action further asserts on p. 4 that: Furthermore, the specification describes PAM-2 and PAM-4 (e.g., ¶¶[0039]-[0040]; ¶¶[0119]-[0120]), which each has an even number of level, as opposed to a "2M-1 level signal" which is always have an odd level of signals ... Applicant respectfully disagrees. For example, paras. [0048] and [0050] of the Specification as filed state in part ... the above-cited portion describes that "the input signal may be ... a PAM-M signal obtained through M-nary pulse amplitude modulation (PAM)" and that "an M-level signal is the PAM-2 and PAM-4 signals stated in the Office Action are not examples of the "(2M-1)-level signal" recited in Claim 1. Instead, the PAM- 2 and PAM-4 signals can be converted into the "(2M-1)-level signal" recited in Claim 1." (line 25 of page 8 to line 18 of page 9 - truncated, emphasis added)

Examiner Response: Examiner respectfully disagrees. It is noted that the Applicant, in regards to M-ary signal with M-level, uses PAM-M as an example (¶ [0048]). The Applicant argues, as highlighted above, conversion of the PAM-2 and PAM-4 signals into the "(2M-l)-level signal" recited in Claim 1. Examiner Notes that specification discuss “parameter D” (¶[0050]), which is used to described the above-mentioned conversion. However, the specification does not describe it. Thus, it is not clear how such conversion takes place and therefore it is not clear what the claimed (2M-1)-level signal is., i.e., claims stand rejected under 35 USC 112(b).

	 Applicant’s Argument: “Without conceding the propriety of the rejection, Applicant has amended Claim 2 to recite … In addition, without conceding the propriety of the rejection, Applicant has amended Claim 4 to recite …" (Remarks, lines 26 of page 9 to line 3 of page 10 – truncated, emphasis added)

Examiner Response: The Applicant’s argument is based on the newly amended limitations, which are addressed in a new ground(s) of rejection presented in this office action, below.

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species 

	Claims 2, 4, 10, 12, 16 and 18are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the newly added material as follows: "wherein the response amplitude parameter is associated with a first symbol period, and wherein the historical response amplitude parameter is associated with a second symbol period that is earlier than the first symbol period” (claim 2), “wherein the phase offset parameter is associated with a first symbol period, and wherein each of the at least three historical phase offset parameters is associated with a corresponding symbol period that is earlier than the first symbol period” (claim 4, 12, 18), and “wherein the response amplitude parameter is associated with a first symbol period, and wherein the historical response amplitude parameter is preconfigured in the phase detection circuit or is associated with a second symbol period that is earlier than the first symbol period” (claims 10 and 16). Nowhere in the disclosure as originally filed, 

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, 9 and 15, claims recite the limitations “2M-1 level of the first signal … and M is a positive integer greater than 1” (line 3 of claim 1; line 4 of claim 15), “2M-1 level signal and M is a positive integer” (line 2 of claim 9), Which is vague, because the specification describes PAM-2 and PAM-4 (e.g., ¶¶[0039]-[0040]; ¶¶[0119]-[0120]), which each has an even number of level, as opposed to a “2M-1 level signal” which is always  have an odd level of signals. This leaves the reader in doubt as to the meaning of the technical feature to which it refers to, thereby rendering the definition of the subject matter of the claim indefinite. 

Regarding claim 2, 4, 10, 12, 16 and 18, claims recites the limitation “historical response amplitude parameter” (line 4 of claims 2, 10 and 16) and “historical phase offset parameter” (lines 3 and 5 of claims 4, 12 and 18), which term “historical” makes it vague and indefinite, because it is not clear how the term “historical” makes the feature that is referring to different from the corresponding features that lacks the term “historical.

It is noted that the term "response amplitude parameter" has no general accepted meaning in the art and the specification in ¶ [0083] describes “the response amplitude parameter h0”, i.e., the main tap of the equalizer 103.  It is further noted that the specification merely discloses: 
[0067] It should be noted that in this embodiment of this application, the 

[0081] In this implementation, in a first symbol period, the historical response amplitude parameter may be an initial response amplitude parameter preconfigured in the phase detection circuit 107; and in an Nth symbol period, the historical response amplitude parameter may be a response amplitude parameter in an (N-1)th symbol period, ,where N is a positive integer greater than 1.

Regarding claims 3, 5-8, 11, 13-14 and 17, and 19-20, claims are rejected due to their dependency to the rejected claims 1, 9 and 15, correspondingly.

Allowable Subject Matter
 	Claims 1, 5-9, 13-15, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, 

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631